DETAILED ACTION

Applicant's submission filed on 3/9/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claim 12: The following limitations lack support in the original disclosure:
security data pattern,
consistency factor,
association factor,
variable image pattern flag,
spatial color gradient,
spatial coefficients,
consistency factor
consistency flag,
tag verification code, 
and
association flag.
Re Claim 13: The following limitations lack support in the original disclosure:
security data pattern,

optical image signature,
digital signature computation module, and
optical signature computation module.
Re Claim 28: The following limitations lack support in the original disclosure:
consistency checking module.
The above limitations have not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention.
Claims 14-27 and 29-31 are non-compliant at least due to dependency on the non-compliant base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 12: The following limitations are indefinite:
security data pattern,
consistency factor,

variable image pattern flag,
spatial color gradient,
spatial coefficients,
consistency flag,
tag verification code, and
association flag.
Re Claim 13: The following limitations are indefinite:
security data pattern,
digital signature,
optical image signature,
digital signature computation module, 
optical signature computation module,
first flag,
second flag, and
third flag.
Re Claim 28: The following limitations are indefinite:
consistency checking module.
The above limitations are indefinite because the boundaries of the subject matter are not clearly delineated and the scope is unclear.
Claims 14-27 and 29-31 are indefinite at least due to dependency on the indefinite base claim.

Response to Arguments
In order to conduct proper prior-art examination, metes and bounds of the claims must first be determined.  However, due to significant non-compliance and indefiniteness of the claims, metes and bounds of the claims cannot be determined at this time.
For example, let’s take the limitation, “consistency factor.”
Even though the Specification mentions the limitation, “consistency factor,” sixteen (16) times, a person of ordinary skill in the art cannot determine what the consistency factor is from the specification.
Therefore, the specification does NOT describe the limitation, “consistency factor,” with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention.
In addition, because the limitation, “consistency factor,” is neither well-known in the relevant art nor defined in the specification, the limitation is also indefinite.
	For all of the other limitations that are indicated to be non-compliant and indefinite, similar analysis and conclusions can be made.
Proper prior-art examination will commence once the non-compliance and indefiniteness of the claims are overcome.  The lack of prior-art rejection should not in any way be considered an indication of allow-ability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/TAE W KIM/Examiner, Art Unit 2887   

/THIEN M LE/Primary Examiner, Art Unit 2887